Citation Nr: 1114683	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  05-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis, claimed as joint pain in the right shoulder and legs.  

2.  Entitlement to service connection for neuropathy of the legs. 

3.  Entitlement to service connection for residuals of a cold injury of the upper and lower extremities. 

4.  Entitlement to service connection for a facial skin condition, other then pseudofolliculitis barbae.  

5.  Entitlement to service connection for pseudofolliculitis barbae.

6.  Entitlement to service connection for a bilateral hip disorder. 

7.  Entitlement to service connection for a bilateral ankle disorder.

8.  Entitlement to service connection for a bilateral knee disorder.

9.  Whether new and material evidence has been received to reopen a claim for service connection for pes planus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had honorable active service from February 1979 to February 19, 1982, with non-qualifying service from February 20, 1982, to January 1986.  These dates were determined by an unappealed administrative decision in December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2006, a videoconference hearing was held before a Veterans Law Judge.  A transcript thereof is on file. 

A May 2007 Board decision denied service connection for an acquired psychiatric disorder; denied reopening of a claim for service connection for pes planus; and denied benefits under 38 U.S.C.A. § 1151 for additional foot disability, secondary to surgical procedures.  However, it was found that new and material evidence had been submitted since an August 1988 Board decision to reopen a claim for service connection for facial skin problems but de novo adjudication of that claim was deferred pending a remand for additional development.  Also, claims for service connection for neuropathy of the legs and for residuals of cold injury to the upper and lower extremities, both allegedly due to cold weather in the United States and in Germany; and for degenerative arthritis were remanded for VA nexus examinations.  

In August 2009 the Veteran was notified that the Veterans Law Judge that presided over his August 2006 videoconference was no longer at the Board and he was offered the opportunity to testify at another hearing.  In September 2009 he requested another videoconference hearing.  Later in September 2009 the Board remanded the case for that purpose.  

In March 2010 the Veteran testified at the RO before the undersigned Acting Veterans Law Judge (commonly called a travel Board hearing).  A transcript of that hearing is on file.  The testimony was limited to the issues of service connection for (1) degenerative arthritis, claimed as joint pain in the right shoulder and legs; (2) neuropathy of the legs; (3) residuals of a cold injury of the upper and lower extremities; and (4) a facial skin condition.

The issues of service connection for a bilateral hip disorder, a bilateral ankle disorder, and a bilateral knee disorder, as well as the issue of whether new and material evidence has been received to reopen a claim for service connection for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Degenerative arthritis, claimed as joint pain in the right shoulder and legs, is first shown many years after termination of the Veteran's recognized period of active service and is not related to any incidence of that period of service. 

2.  Neuropathy of the legs is not clinically shown.  

3.  Chronic residuals of a cold injury of the upper and lower extremities are not shown at any time. 

4.  The Veteran had pseudofolliculitis barbae during service, continuous symptoms thereof following service, and currently has pseudofolliculitis barbae.  

5.  The Veteran had acute battery acid burns of the cheeks during service but a chronic facial skin condition, other than pseudofolliculitis barbae, is not shown to be of service origin.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis, claimed as joint pain in the right shoulder and legs, was not incurred in or aggravated during active service nor did arthritis manifest to a compensable degree within one year after service discharge.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 

2.  Neuropathy of the legs was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  Chronic residuals of a cold injury of the upper and lower extremities were not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Pseudofolliculitis barbae was incurred during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

5.  A facial skin condition, other than pseudofolliculitis barbae, was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

On receipt of a substantially complete claim VA will notify the claimant of: (1) the information and medical or lay evidence needed to substantiate the claim, (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the claim for service connection for degenerative arthritis and a facial skin condition, the Veteran was afforded VCAA notification by RO letter dated in September 2003.  By RO letter dated in January 2005 he was provided with such notification as to the claims for service connection for neuropathy of the legs and residuals of cold injury of the upper and lower extremities.  In these notifications he was informed of the information and evidence necessary to substantiate claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  He was instructed to submit any evidence in his possession that pertained to the claims.  The RO subsequently readjudicated the claims based on all the evidence in October 2005, without taint from prior adjudications.  Thus, the Veteran was not precluded from participating effectively in the processing of his claims and any late notice did not affect the essential fairness of the adjudication process.  Moreover, because the claims are denied, any question as to the appropriate disability rating or effective date is moot and, so, there is no prejudice to the Veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

VA has done everything reasonably possible to assist the Veteran with respect to his claims.  All available service treatment records (STRs) have been associated with the claims files.  The identified and available post-service treatment records have been secured.  His voluminous VA treatment records are on file. 

In May 2009 the Veteran was requested to execute a new release form to obtain records of the University of Mississippi Medical Center which the RO had lost.  After receiving the release the RO requested those records and received them in July 2009.  Also, records of his claim for benefits with the Social Security Administration are on file.  

The Veteran has been medically evaluated in conjunction with his claims, and all required medical opinions have been obtained.  The Veteran has testified at two hearing, in August 2006 and March 2010 in support of his claims. 

As there is no indication that the Veteran was unaware of what was needed for substantiation of the claims for service connection nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  
Background

Neither a skin disorder, nor any other relevant disorder, was noted when the Veteran was examined and accepted for service.  

An October 1979 physical profile shows a one-month restriction against shaving due to pseudofolliculitis barbae.   

On February 2, 1982, the Veteran was seen with a complaint of a burning sensation on the left side of his face due to a reported battery acid spill, the day before.  Examination showed hot skin on the left side of the face, with no indication of any burns.  The assessment was a minor skin irritation on the left side of the face due to acid.  He was treated with lotion and a cold pack, and returned to duty.  In December 1982, he complained of burns on both cheeks, which came and went.  He complained of itching.  An examination disclosed peeling patches on both cheeks.  There were no signs of infection.  The assessment was tinea veriscolor, and medicated shampoo was prescribed.  A week later, the condition was found to be improving.  

On the separation examinations of May 1985 and December 1985, the Veteran's face and skin were normal. 

The Veteran had hammer toe surgery during his period of non-qualifying service. 

During a September 1987 RO hearing, the Veteran testified that the skin of his face continued to break-out when he was around oil or gas. He said that his skin became irritated and peeled off. He ascribed the problem to getting battery acid on his face during service.

Private X-rays of the Veteran's lumbosacral spine in 1990 were negative for arthritis.  

VA clinical records for 1990 show complaints of foot pain and diagnoses of hammertoes of both feet. 
An April 1990 VA hospital discharge summary indicates that the Veteran was hospitalized for arthrodeses of the second through fourth toes of his right foot and the second and third toes of his left foot.  Subsequent notes followed his recovery from surgery. 

In late May 1990 the Veteran was seen for follow-up after his surgery.  Pins were removed.  The examiner noted that the surgical incision was well healed.  The diagnosis was satisfactory progress status post multiple arthrodeses of digits. 

In August 1990 the Veteran complained of pain and numbness in his toes.  The diagnosis was status-post hammertoe surgery, five months.  In December 1990 a VA examiner noted that the Veteran was healing satisfactorily following multiple arthrodeses. 

In April 1991 the Veteran complained of floating toes on the second digit of the right foot and the fourth digit of the left foot.  The diagnoses were pes planus and status-post arthrodeses.  In August 1991, he complained of pain across his toes when they rose and rubbed against his shoes.  He was diagnosed with floating toes on the second digit of the right foot and the fourth digit of the left foot.  The examiner noted that the Veteran's long flexor of his left fourth toe was not intact.  In February 1992, he underwent a syndactyly of the third and fourth toes of the left foot to correct a floating fourth toe.  

An August 1992 X-ray examination of the Veteran's feet revealed chronic post-surgical changes.  In September 1992 he consulted with VA physicians about surgical removal of a K-wire fragment in his right first metatarsal from foot surgery in 1990.  In December 1992 he had surgery for repair of a floating toe on his right foot.  

In August 1993 the Veteran complained of pain around a fused joint where he had had a V-Y plasty one year previously.  An X-ray examination revealed that the bones were aligned and joint spaces were normal.  No sign of inflammation or infection was seen.  The diagnosis was status-post V-Y plasty.
In September 1993 a VA examiner noted that the Veteran was healing well following floating toe repair surgery, in December 1992, but that he still had occasional pain.

At an April 1995 VA examination the Veteran complained that his feet had been "messed up" ever since surgery.  He stated that he had fused joints and toes of both feet with loss of dexterity and flexibility secondary to surgery in 1992.  His feet were examined and X-rays taken.  The examiner diagnosed residuals of bilateral foot surgery with proximal interphalangeal joint fusion of the left second and third toes with shortening of the fourth toe; status post proximal interphalangeal joint fusion of the right second, third, and fourth toes; and a history of recurrent callosity formation of the left foot.

At a June 1997 hearing, the Veteran stated that he had had pain for three or four years after his foot surgery.  

VA clinical notes show that the Veteran had edema of both lower extremities in September 2004.  Later that month, he complained that his leg muscles were painful, numb, and hurt.  He perceived decreased sensation to light touch. The impression was joint pain and paresthesias.  Leg complaints in the lower extremities, in October 2004 resulted in an impression of peripheral neuropathy of the lower extremities.

On VA orthopedic examination in November 2004 the Veteran had slight tenderness at the metatarsal phalangeal (MTP) joints of both feet.  On standing, there was a slight decrease in the arches, bilaterally.  The impression was bilateral pes planus. 

On VA examination in November 2004 of the Veteran's skin he stated that he continued to have problems with pseudofolliculitis barbae.  He reported that he now clipped his beard, rather than shaving it, secondary to an increased problem with ingrown hairs.  However, he would still have a follicular abscess with tenderness, once or twice a month, lasting 3 to 4 days.  He treated it with a cream on a daily basis, to the areas when they were tender.  On examination, he had a 3 to 4 day growth of beard.  There were 2 small areas of redness of the cheeks, with slight flaking.  Several bumps were non-inflamed and non-tender, on the anterior aspect of the neck, just under the chin, within the hair line.  Those were no active lesions, but there were residuals from previous follicular disease.  The impression was pseudofolliculitis barbae.  

On VA examination of the Veteran's feet in November 2004 the diagnoses included status post surgical correction of hammertoe of the left 4th toe.  

At the August 2006 Board videoconference the Veteran testified that the problem which bothered him the most was his peripheral neuropathy (see page 3 of transcript of the hearing).  He had problems with his legs and feet during service which he stated was due to his flat feet.  Recently, he was diagnosed with peripheral neuropathy.  He had not known at first that this had something to do with nerve damage and blood circulation.  He also had discomfort from arthritis.  He had been exposed to cold weather during service in New Jersey, during which he performed strenuous activity (see page 4 of transcript of the hearing).  He was given special footwear during service.  His problems with his feet had bothered him throughout service and didn't stop until he got out.  He had VA foot surgeries.  His problems with his central nervous system and his arthritis caused problems walking and standing (see page 5 of transcript of the hearing).  He felt that his arthritis was due to inservice exposure to cold and wet weather, particularly in Germany (see page 6 of transcript of the hearing).  While in Germany his skin had frozen and had changed colors, almost going to frostbite, for which he was given indoor duties but several days later he was ordered back outside (see page 7 of transcript of the hearing).  He had received formal treatment for cold weather exposure.  While in Germany, in a motor pool, battery acid had splashed on his face (see page 8 of transcript of the hearing).  He was treated for this during service.  He now had skin discoloration in the area of his jaws and cheek, and his skin would peel.  He applied creams and ointments.  No formal skin diagnosis had been rendered.  More recently a VA examiner had stated that the Veteran had ingrown facial hairs.  He had been given shaving waivers during service (see page 9 of transcript of the hearing).  

On VA examination in May 2009 to evaluate possible neuropathy and cold injury residuals of the extremities the claim file was reviewed.  It was noted that during the Veteran's period of recognized service he had recurrent complaints of left foot pain with corns and calluses.  These were trimmed and he was returned to duty.  There was no record of cold injury or exposure.  During his other, non-recognized, period of service in 1986 he was again treated for corns and callus but also for a single hammer toe deformity that was surgically repaired.  After service, in 1994, he again had surgery for multiple bilateral hammer toe deformities and a bunionectomy.  He was noted to have otherwise had a normal skin examination and skin sensation at a follow-up visit.  It was reported that he had been in cold and wet weather when stationed in Germany.  On one occasion he was on a special detail for training in the woods and had been seen by a medic to "TMC" where he was in turn sent to his quarters.  He reported that at that time he had been given some salve to put on his feet and was told to soak his feet.  The next day he was ordered back to the field.  He had not lost any tissue but stated that his feet turned darker in color and had been peeling ever since then.  He also reported having persistent numbness in the toes, the balls of his feet, and his heels.  He reported having had numbness before his first foot surgery, by a few months, but that it had returned after the surgery.  He denied having hyperhydrosis.  All of his joints hurt in cold weather, including his feet.  He also complained of pain in the hips that radiated down the back of his thighs and legs, to his ankles.  He claimed to have lost toe nails from time to time but not recently.  He reported being able to walk perhaps 8 minutes before he had to rest for 30 to 45 minutes.  He had to stop walking due to pain and being out of breath.  He had hypertension, hypercholesterolemia, and possible hyperglycemia.  He smoked 1/2 of a pack of cigarettes daily but did not drink.  

On examination no abnormality was noted of the Veteran's gait and station.  Motor strength was 5/5 with normal tone, bulk, dexterity, and coordination.  Temperature and pin prick sensation were absent below the chin.  Sensation was intact to fine touch, vibration, and position.  Reflexes were from trace to 1+ and equal in the upper extremities and were 2+ and equal in the lower extremities.  His skin was warm and dry.  His pulses were full with equal and good capillary refill.  There were no trophic skin changes.  His toe nails were normal.  Electromyographic testing yielded normal results but on nerve conduction velocity studies there was borderline slowing in the lower extremities.  X-rays in December 2007 had shown fusion of the 2nd and 3rd proximal and middle phalanges of the left foot with surgical removal of the distal portion of the left 4th proximal phalanx as well as a slight increase in degenerative changes at the left 3rd metatarsophalangeal (MTP) joint since November 2004.  There was also marked deformity of the left 4th proximal phalanx, hypertrophic spurring of the left calcaneus, and a metallic density in the head of the right 2nd metatarsal, fusion of the right 2nd, 3rd, and 4th proximal and middle phalanges, and os tibiale externum, bilaterally.  There was no osteoporosis or subarticular changes and no vascular calcifications.  

The assessment was that the examination yielded no findings of polyneuropathy.  The Veteran's absent temperature and pin prick sensation over all but the lower part of the face was non-physiologic.  The examiner reported that no changes were found in the feet that would represent cold injury residuals.  

Color photographs of the Veteran's face and neck were attached to a report of VA dermatology examination in May 2009.  The claim file was reviewed.  The Veteran's current problem was scaling of his cheeks which he reported was most prominent in cold and damp weather, but occurred year round.  It had not responded to a lotion nor to an ointment even though both of these treatments had been used over the past 12 months  He also reported that he shaved only every other day because he would develop "shaving bumps" on his neck, which he apparently had during his active service.  He had an acid burn during service and he related this as the cause of the scaly patches of his face that he currently experienced.  He had no systemic symptom.  On physical examination he had barely noticeable and slightly scaly hypopigmented patches on both checks but without scarring or disfigurement.  He also had follicular papules with some hyperpigmentation on the anterior and lateral aspects of his neck but without scarring or disfigurement due to these lesions.  A "KOH" examination of the hypopigmented patches of his cheeks were negative for fungus.  The diagnoses were pseudofolliculitis barbae and seborrheic dermatitis.  In reviewing his clinical findings and the records as well as the Veteran's history the examiner felt that it was less likely as not that the current problem with the scaling and peeling of the cheeks was caused by or a result of the pseudofolliculitis barbae noted during service or the acid burn sustained in 1982.  
On VA orthopedic examination in June 2009 the Veteran reported that he had constant aches, pains and stiffness in all of his joints during service, which were worse during periods of cold or wet weather.  He had been treated with Motrin and Ibuprofen, which had helped only a little.  He reported having been given a profile during service precluding prolonged standing or walking, running, or marching.  He had also been given soft shoes to wear.  As to his shoulders, he reported having injured his shoulders in 1981 or 1983 when he had developed pain while moving equipment and furniture between barracks.  He had also injured his left shoulder and his back while lifting ammunition crates in 1982.  

The Veteran reported having had chronic pain rather than intermittent flare-ups of pain over the years.  He reported having been told that he had a torn muscle in the military.  He now had pain in the shoulders upon elevation of his arms above shoulder level and upon moving his arms back and forth.  As to his low back, he reported radiation of pain into both legs.  He reported a history of peripheral neuropathy as well as a history of chronic pain in both hips, both knees, both ankles, and both feet.  These pains increased with activities, e.g., bending or lifting as well as prolonged standing or walking.  As to his feet, he reported having injured his left 4th toe in advanced infantry training, which has been surgically treated, which had been somewhat helpful.  He also reported having been given inserts and arch supports, which were also somewhat helpful.  He later had surgery on both feet after service.  He estimated that he could stand and walk for about 5 minutes, but then had to sit down.  He stated that he was an auto mechanic and heavy equipment operator by trade.  He had been on Social Security Administration disability for the last several years due to bipolar disorder and a personality disorder, and not due to disability of his back, feet or joint complaints.  He used a cane as an ambulatory aid.  

On physical examination the Veteran walked with a minimal limp, while using a cane.  On examination of his shoulders he was able to remove his pullover shirt without apparent problem.  He had tenderness of the shoulders and he had pain at end point on all range of motion testing of each shoulder.  He also had pain at end point of all range of motion testing of his back, hips, and ankles.  There was no swelling of the knees.  He had generalized tenderness to palpation of the ankles.  He had minimal bilateral pes planus, with pain on manipulation of each foot.  He had residuals of surgery of the left foot. He had pain on range of motion testing of the toes of each foot and tenderness to palpation of the toes.  There was no evidence of edema.  With regard to weight-bearing, he had lateral heel wear on his shoes but there was otherwise no evidence of plantar callosities of the feet.  

X-rays revealed degeneration of the acromioclavicular joints which was greater in the right shoulder than the left.  Pelvic X-rays revealed mild to moderate degenerative joint disease (DJD).  2003 knee X-rays showed mild medial compartment joint space narrowing in the left knee but the right knee was said to appear grossly normal.  2003 ankle X-rays showed the ankle mortise was well preserved with smooth articular surfaces but there were tiny plantar spurs, bilaterally, without evidence of pes planus.  2004 X-rays of the feet showed multiple deformities.  

The diagnostic impressions were DJD of multiple joints, lumbar spondylosis and DDD, as well as postoperative and degenerative changes in both feet. 

The examiner noted that the Veteran alleged that he had neuropathy of both legs and residuals of cold injuries of the upper and lower extremities from inservice cold exposure.  A VA clinical note showed that in September 2004 he had edema of both lower extremities.  Later that month he complained that his leg muscles were painful, numb, and hurt.  He perceived decreased sensation to light touch.  The impression at that time had been joint pain and paresthesias. 

The examiner observed that at a November 1992 rating examination it had been noted that the STRs revealed no complaint, diagnosis or treatment for joint pains or limited use of the lower legs or degenerative arthritis of the low back. He had been seen during his non-recognized period of service for left ankle pain, in 1985, and a mild strain of the left shoulder had been diagnosed in 1984.  Also, in April 1983 there was a mention of a muscle spasm or mechanical low back pain beginning in April 1983 but there was no diagnosis of arthritis at any time in his STRs.  Private medical records showed a clinical diagnosis of arthritis of the lower spine, shoulders, and knees in September 1990, but unconfirmed on X-ray of the lumbosacral spine.  During his non-recognized period of service the Veteran had been seen for acute left ankle pain, mechanical low back pain, and an acute left shoulder strain.  

Based upon all of the evidence of record, the examiner opined that it was not as likely as not that the Veteran had degenerative arthritis as the result of disease or injury during his honorable service.  It was noted that there was no documentation of any DJD in this time frame.  The Veteran had been 22 years of age when he entered military service in 1979 and upon the termination of his recognized period of service he would have been just four days shy of his 24th birthday.  It was highly unlikely that a 24 year old person would have degenerative arthritis of multiple joints.  

At the March 2010 travel Board hearing it was agreed that the case would remain open until April 17, 2010, for the Veteran to submit records from the Social Security Administration (SSA) (see Page 2 of that transcript).  The Veteran testified that he began complaining of aches and pains in both legs, knees, and shoulder, and sometimes in his hand, in about 1985.  After service discharge, he had seen private physicians in California in about 1986 as well as VA physicians at Loma Linda, California.  He had been seen at the Makee Family Health Clinic and another clinic in Barstow, California.  He had been seen at clinics in California in Victorville, Apple Valley, and San Bernardino and was seen at the McGee Family Hospital.  Page 3.  In response to a query as to the cause of his degenerative arthritis, he testified that he felt that it was due to exposure to cold and wet weather, as well as lifting heavy objects, including while overseas.  He had sustained injury to the joints of his affected limb on three or four occasions and had had muscle spasms in his back and legs, as well as shoulder pain (see Page 4 of that transcript).  The injuries were in the form of lifting heavy objects.  At times he had been assigned duty in-doors to avoid cold weather.  He had served for 5 years in Germany (see Page 5 of that transcript).  His currently took medication for arthritis which was prescribed by VA (see Page 6 of that transcript).  He felt that lifting heavy objects, exposure to very cold weather in Germany, and running during service contributed or caused his arthritis of the legs and right shoulder (see Page7 and 8 of that transcript).  He had gone on sick call for these complaints and on a number of occasions he had been given a physical profile limiting his duties (see Page 8 and 9 of that transcript).  He had been told that he now had severe arthritis in both shoulders and in both legs (see Page 9 and 10 of that transcript).  The Veteran testified that he believed that physicians had recorded that his arthritis of these joints was due to his military service.  He had even had surgery during and after service on his feet (see Page 10 of that transcript).  The Veteran was informed that he needed to establish the existence in inservice and current disability as well as a nexus between the two (see Page 7 thru 10 of that transcript).  

With respect to the claim for neuropathy of the legs the Veteran testified that he was now being tested for peripheral artery disease (PAD).  He had been diagnosed with neuropathy of the legs about 3 years ago.  He again pointed out that he had been given physical profiles during service limiting his duties (see Page 12 of that transcript).  While the Veteran felt, and had informed his physician, that his current neuropathy was due to physical activity during service, the physician had not been able to pinpoint the cause (see Page 13 of that transcript).  He had first started having problems with tingling in his legs in about 1985, before he had gotten out of military service.  For this he had been given special footwear.  Arthritis in his legs had been diagnosed in about 1986 (see Page 14 of that transcript).  He had first sought treatment for tingling in his legs in 1984 or 1985 while in Germany but he had just been given pain medication (see Page 15 and 16 of that transcript).  He had first sought treatment for tingling in his legs after military service in 1986 in California at Loma Linda, the McGee Family Community Hospital, and when he saw Dr. F in a clinic in Barstow, California (see Page 17 of that transcript).  

The Veteran testified that he had been raised in warm climate and could not adapt to the cold climate when stationed in Germany, and had had difficulty performing strenuous work in such a cold climate (see Page 20 of that transcript).  At that time he had gone on sick call and was given indoor duties to avoid the cold weather but was ordered back out into the cold weather before he had thawed out.  He had been given pain medication during service (see Page 21 of that transcript).  After service, he returned to a warm climate but still had pain from his cold weather exposure and even now the pain was worse if he was exposed to cold weather (see Page 22 of that transcript).  He continued to be prescribed medication for pain and muscle relaxation, and had received shots in his back (see Page 23 of that transcript).  

With respect to his facial skin, the Veteran testified that during service, while working in a motor pool, battery acid had been splashed on to his face, on both cheeks (see Page 24 of that transcript).  When treated at that time, the acid had simply been washed off.  However, the acid combined with the cold climate had caused his skin to peel.  He had treated it with various creams.  Even now he was given creams and ointment by VA for this (see Page 25 of that transcript).  He had continuously had this problem since his military service (see Page 26 of that transcript).  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1998).  If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Board must assess the competency and credibility of lay statements regarding inservice or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  


Degenerative arthritis, claimed as joint pain in the right shoulder and legs

The Veteran's STR records are negative for arthritis.  To the extent the he was given a Physical Profile during service, as he testified, this was for disability of his feet and not for various stress, strains, injuries or exposure to cold weather, all of which he suggests caused or contributed to his development of arthritis.  Rather, the earliest radiological evidence of arthritis is many years after active service.  

With respect to the Veteran's complaints, first elicited many years after service discharge, of having had continuous aches and pains as establishing continuity of symptomatology and, thus, a nexus between current degenerative arthritis and his military service, a layperson is competent to testify as to pain.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, while competent to testify to the pain or other symptoms personally experienced during or after military service, he is not competent to testify that what was experienced inservice caused disability which was not clinically shown to have manifested until years after service, particularly in light the absence of intervening symptoms, and in this case in the absence of radiologic evidence of arthritis.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  A lay person is not qualified to render a medical opinion as this requires the application of medical expertise to facts.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) and Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Therefore, competent medical evidence is necessary to establish this nexus.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. App. 488 (1997) (when lay observation is not competent to identify its existence, medical evidence, and not simply a showing of continuity of symptoms, is needed to provide a nexus between in-service symptoms and a currently diagnosed disability).  

The only medical opinion addressing whether the claimed arthritis was caused from various stress, strains, injuries or exposure to cold weather was the 2009 VA orthopedic examiner, which was negative.  That examiner in 2009 found, after a review of the claims files, that it was not as likely as not that degenerative arthritis was due to disease or injury during the Veteran's recognized service.  

It appears that, at least partially, the unstated premise of this opinion included the absence of inservice evidence of arthritis and the passage of time without corroborating evidence of pathology.  As noted above, the absence of corroborating medical evidence of continuous postservice symptoms is only one factor, and may not be the determinative factor, in assessing credibility.  

However, the 2009 opinion expanded the rationale stating that in addition to there being no confirmation of arthritis during the Veteran's recognized service, that at discharge from the period of recognized service the Veteran was almost 24 years of age and it was unlikely that someone of that age would have degenerative arthritis of multiple joints.  

The Veteran's testimony at the travel Board hearing that he believed that physicians had recorded that his multiple joint arthritis was due to his military service is simply not corroborated by the evidence.  

To the extent that the Veteran has attempted to establish continuity of symptomatology via his statements and testimony of having had aches and pains for years following his putative stresses, strains, injuries and exposure to cold weather during service, there must first be competent evidence of inservice disability.  Here, there is no competent evidence of arthritis during service.  Arthritis can only be accurately and clinically proven by X-rays.  

Given the vague histories related by the Veteran, little probative value can be given to his statements and histories for the purpose of establishing continuity of symptomatology.  

Equally significant is that while the various stresses, strains, injuries might cause traumatic arthritis, there is virtually no radiological evidence that the Veteran has traumatic arthritis with the possible exception of bony changes in his feet which are consistent with past surgery.  Rather, the evidence shows that he has degenerative arthritis and he is not competent to render a medical opinion that his current arthritis, degenerative in nature, is due to trauma in the absence of radiological evidence of traumatic arthritis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported that he was given a diagnosis during service of degenerative arthritis, or diagnosis within one year of service discharge in 1982 of degenerative arthritis (the 2nd circumstance under Jandreau) nor has he described symptoms supported by a later diagnosis of inservice incurrence of degenerative arthritis during service or within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau).  

The Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no medical opinion addressing the question of the etiology of the Veteran's current degenerative arthritis other than the 2009 VA opinion.  Thus, the Board concludes that the Veteran's current degenerative arthritis is not of service origin and that degenerative arthritis is not shown until many years after discharge from his recognized military service in 1982.  His degenerative arthritis is not otherwise shown to be in any way related to the Veteran's period of military service, including any incident thereof, e.g., various stresses, strains, injuries or exposure to cold weather.  

Accordingly, service connection for degenerative arthritis is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Neuropathy of the Legs

The STRs are negative for neuropathy of the legs, although the Veteran was seen and treated for hammertoes during his non-recognized period of service.  The Veteran has acknowledged, and the evidence confirms, that he was first seen for suspected neuropathic complaints of the lower extremities only in recent years, beginning in 2004.  Although a VAOPT record in 2004 reflects an impression of peripheral neuropathy of the lower extremities, the VA examination in 2009, after a review of the claims files, yielded a diagnosis that there were no findings of polyneuropathy.  It was specifically found that the complaints of loss of sensation below the Veteran's chin were non-physiologic.  

In sum, the Veteran's complaints of neurological symptoms in the lower extremities are not credible, since there have been found to be non-physiologic, and his statements and testimony of such complaints are not competent to establish the existence of neuropathy of the lower extremities, inasmuch as he lacks the knowledge and expertise to render a diagnosis.  The competent evidence of record simply fails to establish the existence of lower extremity neuropathy and in this regard it must be observed that the 2004 VAOPT impression of peripheral neuropathy of the lower extremities is not shown to have been based upon anything other than the Veteran's complaints, which were subsequently disregarded by the 2009 VA examiner, apparently in light of the absence of confirmatory clinical findings.  

Likewise, the Veteran has not stated or testified that he was given a diagnosis during service or within the first postservice year of neuropathy of the lower extremities (the 2nd circumstance under Jandreau) nor has he described symptoms supported by a later diagnosis of inservice incurrence of neuropathy of the lower extremities during service or within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau).  Rather, his testimony at the travel Board hearing was that the Veteran had informed a physician of the Veteran's opinion that he had neuropathy due to physical activity during service but the physician had not been able to determine a cause.  While he also testified that he was being tested for peripheral artery disease, he did not testify that peripheral artery disease had been documented nor did his testimony suggest that he related any potential peripheral artery disease to his military service.  

In sum, in the absence of competent evidence of current neuropathy of the lower extremities, service connection therefor is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.)  In the absence of proof of present disability there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as also requiring the existence of a present disability for VA compensation purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Residuals of a cold injury of the upper and lower extremities

The STRs are negative for signs, symptoms, complaints, history, treatment or diagnosis of any cold injury of the extremities, although the Veteran was seen and treated for hammertoes during his non-recognized period of service.  He has reported having residual symptoms of cold injuries after service.  However, the VA examination in 2009, after a review of the claims files, yielded a diagnosis that there were no findings of representing cold injury residuals.  

In sum, the Veteran's neurologic complaints as to his lower extremities, to the extent that these are implicitly alleged to represent cold injury residuals, are not credible because the neurologic symptoms have been found to be non-physiologic.  His statements and testimony of such complaints are not competent to establish the existence of cold injury residuals inasmuch as he lacks the knowledge and expertise to render a diagnosis.  The competent evidence of record simply fails to establish the existence of cold injury residuals and, as previously noted, the 2004 VAOPT impression of peripheral neuropathy of the lower extremities is not shown to have been based upon anything other than the Veteran's complaints, which as noted were subsequently disregarded in light of the absence of confirmatory clinical findings.  

Likewise, the Veteran has not stated or testified that he was given a diagnosis during service or within the first postservice year of a cold injury or residuals of a cold injury (the 2nd circumstance under Jandreau) nor has he described symptoms supported by a later diagnosis of the incurrence of a cold injury or residuals of a cold injury during service or within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau).  While he also testified that he was being tested for peripheral artery disease, he did not testify that peripheral artery disease had been documented nor did his testimony suggest that he related any potential peripheral artery disease to his military service, to include any exposure to cold weather.  

In sum, in the absence of competent evidence of current residuals of cold injuries of the upper and lower extremities, service connection therefor is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Pseudofolliculitis Barbae

It is clear that the Veteran had pseudofolliculitis barbae during service and that he now has pseudofolliculitis barbae.  There is nothing in the record which suggests that the same disorder, found during service and found on current examination, are anything other than the same disorder which is first clinically shown to have been active during service and which has continued unabated until the present time.  While it is possible that he may have other skin disabilities at the present time which are not of service origin, in addition to pseudofolliculitis barbae, this does not preclude granting service connection for pseudofolliculitis barbae.  

Accordingly, with the favorable resolution of doubt, service connection for pseudofolliculitis barbae is warranted.  

A facial skin condition (Other than Pseudofolliculitis Barbae)

It is undisputed that the Veteran incurred an acid burn to the skin of his face during his period of recognized service and that he was treated for that injury in February 1982.  However, when examined there was no indication of any burns and there was only a minor skin irritation.  He was seen again ten (10) months later, complaining of itching and an examination revealed some peeling of the skin on his cheeks.  The diagnosis was tinea versicolor, which a week later was found to be improving.  It must also be noted that on two examinations for separation in 1985 no abnormality of his skin was noted.  

The Veteran's testimony at the 2010 travel Board hearing was that he had peeling of his skin since service.  With respect to this being a means of establishing continuity of symptomatology, a layperson is competent to testify as to observable symptoms.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, a layperson is not competent to testify that what was experienced inservice caused disability which was not clinically shown to have manifested until years after service, particularly in light the absence of intervening symptoms.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  Therefore, competent medical evidence is necessary to establish this nexus.  See Grottveit, 5 Vet. App. at 93 (1993) and Savage, 10 Vet. App. 488.  

The only medical opinion addressing whether the claimed facial skin condition, other than pseudofolliculitis barbae, is related to military service was negative.  The VA dermatology examiner in 2009, after a review of the claims files, found that it was not as likely as not that problems with scaling and peeling of the cheeks was caused by or a result of the inservice acid burn. 

To the extent that the Veteran has attempted to establish continuity of symptomatology via his statements and testimony of having had dermatological symptoms for years following his service, there must first be competent evidence of chronic inservice disability.  Here, there is no such competent evidence of a chronic inservice dermatological disorder, other than pseudofolliculitis barbae.  Rather, the acid burn during service was from an acute injury and the subsequent treatment, 10 months later, was for tinea versicolor.  However, the diagnosis of VA examination in 2009 was seborrheic dermatitis and there is no competent evidence linking the inservice acid burn or inservice tinea versicolor to the recently diagnosis seborrheic dermatitis.  In fact, the 2009 VA examiner's opinion precludes there being such a link or nexus.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported that he was given a diagnosis during service of a chronic facial skin condition or a diagnosis thereof within one year of service discharge in 1982 (the 2nd circumstance under Jandreau) nor has he described symptoms supported by a later diagnosis of inservice incurrence of a chronic facial skin condition during service or within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau).  

As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other medical opinion addressing the question of the etiology of the Veteran's current facial skin symptoms, other than pseudofolliculitis barbae.  Thus, the Board concludes that the Veteran's current facial skin condition, other than pseudofolliculitis barbae, is not of service origin.  

Accordingly, service connection for a facial skin condition, other than pseudofolliculitis barbae, is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for pseudofolliculitis barbae is granted.  

Service connection for degenerative arthritis, claimed as joint pain in the right shoulder and legs; for neuropathy of the legs; for residuals of a cold injury of the upper and lower extremities; and for a facial skin condition, other than pseudofolliculitis barbae, is denied.  



REMAND

A January 2009 rating decision denied service connection for 1) a bilateral hip disorder, (2) a bilateral ankle disorder, (3) a bilateral knee disorder, and (4) denied reopening of the claim for service connection for pes planus (since the May 2007 Board denial of reopening of that claim).   

After a Notice of Disagreement (NOD) was filed, a Statement of the Case (SOC) was issued in December 2009 addressing those issues.  A substantive appeal, VA Form 9, was received in January 2010 perfecting the appeal.  In the VA Form 9 the Veteran indicated that he wanted a videoconference hearing. 

In March 2010 the Veteran testified at the RO before the undersigned Acting Veterans Law Judge (commonly called a travel Board hearing).  A transcript of that hearing is on file.  The testimony was limited to the issues of service connection for (1) degenerative arthritis, claimed as joint pain in the right shoulder and legs; (2) neuropathy of the legs; (3) residuals of a cold injury of the upper and lower extremities; and (4) a facial skin condition.  No testimony was presented as to the claims denied by the January 2009 rating decision and addressed in the December 2009 SOC.  

Accordingly, the request in the January 2010 VA Form 9 is deemed to be a request to submit testimony at a videoconference as to the issues of (1) service connection for a bilateral hip disorder, (2) service connection for a bilateral ankle disorder, (3) service connection for a bilateral knee disorder, and (4) whether new and material evidence has been received to reopen a claim for service connection for pes planus.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference hearing as to the issues of (1) service connection for a bilateral hip disorder, (2) service connection for a bilateral ankle disorder, (3) service connection for a bilateral knee disorder, and (4) whether new and material evidence has been received to reopen a claim for service connection for pes planus. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


